Citation Nr: 0600807	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).


FINDINGS OF FACT

1.  The veteran's service medical records do not show any 
evidence of diagnoses of, or treatment for, tinnitus or any 
psychiatric disorder.

2.  Current diagnoses of post-traumatic stress disorder 
(PTSD) and tinnitus are not of record.

3.  The veteran currently does not have any disabilities for 
which service connection has been granted.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in May 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has not submitted any private medical records, or 
identified any private medical records that should be 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, for the reasons discussed below, a 
VA examination was not accorded the veteran in this case as 
none was required.  See 38 C.F.R. § 3.159(c)(4).  The veteran 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed 
inservice disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2005); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f).

Review of the veteran's service medical records reveals no 
evidence of diagnoses of, or treatment for, tinnitus or any 
psychiatric disorder.  The veteran's service personnel 
records show that he had service in Vietnam from June 1969 to 
June 1970, as a cook in an artillery unit.  Subsequent to 
service, the veteran submitted a stressor statement in July 
2002.  In the statement, the veteran noted that although he 
was officially a cook, the base received constant incoming 
mortar, rocket, and small arms fire from the enemy.  He 
stated that he experienced stressful situations in being 
called to defend the camp 5 or 6 days per week, firing his 
weapon at the enemy, witnessing the violent death of one of 
his friends, and seeing the decapitated head of a South 
Vietnamese village chief on a pole, put there by the 
Vietcong.  

A VA primary care clinic treatment record from May 2003 
showed that the veteran reported intensifying flashbacks and 
nightmares about his time in Vietnam.  He also reported 
depression and a recent, but not current, history of suicidal 
thoughts.  He requested evaluation for PTSD.  The impression 
was PTSD.  The plan was for the veteran to be evaluated by 
the mental health clinic for PTSD.  

A later May 2003 VA psychiatric consultation treatment record 
noted that the veteran reported nightmares, flashbacks, 
insomnia, hypervigilance, depression, and guilt over killing 
others in Vietnam.  He also reported lack of concentration, 
irritability, uncontrolled anger, impulsive behavior, and 
suicidal thoughts, on which he stated he would not act.  The 
veteran stated that he drank a fifth of vodka or a case of 
beer daily, and experienced blackouts, shakes, auditory 
hallucinations, and paranoia, often resulting from alcohol 
withdrawal.  He also stated that his depression, self-
isolation, and self-withdrawal were a result of his 
reexperiencing traumatic events in Vietnam.  

Mental status examination found the veteran to be 
cooperative, coherent, and relevant.  He was anxious, with 
depressed mood and affect.  He had intact cognition, full 
orientation, poor abstract thinking, intact memory, fair 
attention, fair concentration, intact insight, and fair 
judgment while sober.  The diagnoses were dysthymia, rule out 
PTSD; alcohol dependence; and nicotine dependence.  The 
current stated Global Assessment of Functioning (GAF) score 
was 60; for the past year, the GAF score was 65.  The 
recommendation was to refer for PTSD screening and to the 
Substance Abuse Treatment Clinic (SATC), as well as to 
prescribe medication for depression and anxiety. 


A June 2003 VA treatment record revealed that the veteran 
stated he was not motivated to go to the SATC at that time.  
Mental status examination showed euthymic mood, with anxious 
affect, goal-directed and concrete thinking, intact 
cognition, intact insight, intact judgment, and no homicidal 
or suicidal ideations.  The assessments were alcohol 
dependence, and dysthymia, rule out PTSD.  A July 2003 VA 
treatment record of a mental health screening noted that the 
veteran had not completed a previously scheduled SATC 
evaluation.  The veteran stated that getting help for his 
PTSD was more important than getting help from the SATC, and 
that the original evaluator's report had overstated the 
extent of his alcohol use.  The psychologist opined that if 
the original stated alcohol use was correct, it was too 
severe for the veteran to begin treatment for his psychiatric 
problems before enrolling in the SATC.  The psychologist 
noted that the veteran would be referred to the SATC.  An 
additional July 2003 VA treatment record revealed that the 
veteran failed to report for the SATC evaluation.  The 
veteran submitted an additional stressor statement in 
September 2003, which essentially reiterated his July 2002 
stressor statement.  The Board notes that no treatment 
records showing reports of, or a diagnosis of, tinnitus are 
of record.

In its May 2002 letter to the veteran, the RO notified the 
veteran that there were specific requirements for service 
connection for PTSD.  Specifically, the veteran was informed 
that in order for the RO to verify the veteran's alleged 
stressor events, the veteran must provide information about 
the events, to include dates, places, unit assignment at the 
time, descriptions, medals or awards received, and the names 
and identifying information of other individuals involved.  
Although the veteran has submitted two stressor statements, 
he has not described the events therein in sufficient detail 
such that a verification search by the United States Armed 
Services Center for Research of Unit Records (USASCRUR) could 
be conducted.  While the VA is obligated to assist a claimant 
in the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsidered, 1 Vet. App. 406 (1991).  The veteran 
has claimed he cannot remember names, places, and dates of 
the stressors.  The Court has held that the factual data 
required by VA to provide a successful search, such as the 
names, dates, and places of the stressors, "are 
straightforward facts and do not place an impossible or 
onerous task on the appellant.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Id.  As no verified stressors are of 
record, service connection for PTSD is not warranted.

The medical evidence of record does not show that the veteran 
currently has a diagnosis of tinnitus.  Although the 
veteran's claims file includes VA treatment records from May 
2003 through July 2003, these records do not show that the 
veteran reported having tinnitus, and a diagnosis of this 
disorder was not provided.  Without a diagnosis of tinnitus, 
service connection cannot be granted.  Indeed, in the absence 
of proof of a present disability, there is no valid claim 
presented.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, service connection for tinnitus is not 
warranted.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his or her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the retaining of gainful employment.  Where the 
percentage requirements stated in 38 C.F.R. § 4.16(a) are not 
met, entitlement to benefits on an extraschedular basis may 
be considered when the veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §4.16(b).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).

However, in this case, the veteran does not currently have 
any disorders for which service connection has been granted.  
The Board notes that in determining whether unemployability 
exists, while consideration may be given to the veteran's 
level of education, special training, and previous work 
experience, it may not be given to his age, or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2005).  Accordingly, a total 
disability evaluation for the purposes of individual 
employability is not warranted.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is denied.

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


